Citation Nr: 1015361	
Decision Date: 04/27/10    Archive Date: 05/06/10

DOCKET NO.  06-20 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for a psychiatric disability.


REPRESENTATION

Veteran represented by:	Kentucky Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Moore, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1970 to 
December 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied the Veteran's application to 
reopen his claim of entitlement to service connection for a 
psychiatric disability.  In March 2005, the Veteran submitted 
a notice of disagreement and subsequently perfected his 
appeal in June 2006.  His case is currently under the 
jurisdiction of the RO in Louisville, Kentucky.

In February 2007, the Veteran presented sworn testimony 
during a Travel Board hearing in Louisville, Kentucky, which 
was chaired by the undersigned Veterans Law Judge.  A 
transcript of the hearing has been associated with the 
Veteran's claims file.

In July 2007, the Board remanded the Veteran's claim to 
reopen service connection for a nervous condition to the 
Appeals Management Center (AMC) for further evidentiary 
development, including sending the Veteran additional notice, 
obtaining updated VA and private treatment records, and 
attempting to obtain Social Security Administration (SSA) 
records.  The Board is obligated by law to ensure that the 
AMC complies with its directives; where the remand orders of 
the Board are not complied with, the Board errs as a matter 
of law when it fails to ensure compliance.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

In September 2007, the AMC sent a letter to the Veteran that 
complied with the notice requirements set forth by the United 
States Court of Appeals for Veterans Claims (Court) in Kent 
v. Nicholson, 20 Vet. App. 1 (2006).  The letter also asked 
the Veteran to identify any private treatment records that VA 
should obtain.  However, the Veteran failed to identify any 
additional private treatment records that he wanted VA to 
obtain.  In addition to sending the September 2007 letter, VA 
obtained updated VA treatment records and SSA records.  
Accordingly, all remand instructions issued by the Board have 
been complied with and this matter is once again before the 
Board.

To establish jurisdiction over this issue, the Board must 
first consider whether new and material evidence has been 
received to reopen the claim.  See 38 U.S.C.A. §§ 5108, 7105 
(West 2002).  The Board must proceed in this fashion 
regardless of the RO's actions.  See Barnett v. Brown, 83 
F.3d 1380 (Fed. Cir. 1996) and VAOPGCPREC 05-92.  As 
discussed fully under the analysis section, new and material 
evidence has not been received to reopen the claim of 
entitlement to service connection for a psychiatric 
disability.


FINDINGS OF FACT

1.  The RO denied the Veteran's petition to reopen his claim 
of entitlement to service connection for a mental condition 
in December 2001 on the basis that no new and material 
evidence of a mental condition in service or a medical nexus 
between his military service and a current mental condition 
had been submitted; the Veteran was properly informed of the 
adverse decision and his appellate rights, and he did not 
appeal.

2.  Evidence received since the December 2001 rating decision 
that denied the Veteran's petition to reopen his claim of 
entitlement to service connection for a mental condition does 
not relate to unestablished facts necessary to substantiate 
the claim. 


CONCLUSION OF LAW

New and material evidence has not been received for the claim 
of entitlement to service connection for a psychiatric 
disability; the claim is not reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.156(a), 20.1100 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  While the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the evidence submitted by the 
Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claim.  The Veteran must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
Veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the Veteran.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, the 
Board is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
Veteran prevailing in either event, or whether a 
preponderance of the evidence is against a claim, in which 
case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990). 

I. Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim decided herein, VA has 
met all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.326 (2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the Court 
held that VA must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  In addition, the case of 
Kent v. Nicholson, 20 Vet. App. 1 (2006), requires that, 
prior to the adjudication of petitions to reopen service 
connection claims, the Veteran be given notice of the 
elements of service connection, the elements of new and 
material evidence, and the reasons for the prior denial(s).  
Prior to the initial adjudication of the Veteran's claim, a 
letter dated in May 2004 satisfied the duty to notify 
provisions set forth in Pelegrini II.  See 38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2009); 
Quartuccio at 187.

Additionally, a June 2006 letter informed the Veteran of how 
VA determines the appropriate disability rating or effective 
date to be assigned when a claim is granted, consistent with 
the holding in Dingess/Hartman v. Nicholson.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Further, as noted above, the AMC sent the Veteran a letter in 
September 2007 that provided notice of the elements of new 
and material evidence and the reasons for the prior denial.  
Thus, the criteria of Kent are satisfied.  See Kent, supra.

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service treatment records, VA 
treatment records, and SSA records are in the file.  Private 
treatment records identified by the Veteran have been 
obtained, to the extent possible.  In light of VA's efforts 
to obtain all available treatment records, the Board finds 
the duty to assist has been met.

The Board notes that, in an attempt to reopen a previously 
denied claim for service connection, the duty to assist does 
not include provision of a medical examination or opinion, 
unless new and material evidence has been secured.  See 
38 C.F.R. § 3.159 (c)(4)(iii) (2009).  The Veteran was not 
afforded an examination in association with his petition to 
reopen.  As discussed below, the Board has concluded that new 
and material evidence has not been submitted on the claim.  
Accordingly, there is no duty to provide an examination and 
no error exists.  Id.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II. Merits of the Claim

The Veteran contends that his psychiatric disability is the 
result of active duty service.  He filed his original claim 
of entitlement to service connection for mental illness in 
August 1993.  An October 1993 rating decision denied the 
claim, finding essentially that there was no evidence of 
mental illness in service or of a medical nexus between the 
Veteran's military service and any mental illness.  The 
Veteran did not appeal this decision.  In June 2000, the 
Veteran submitted a petition to reopen his claim of 
entitlement to service connection for a mental condition.  A 
December 2001 rating decision declined to reopen the 
Veteran's claim, as he had not submitted any new and material 
evidence.  The Veteran did not appeal this decision.  
Finally, in January 2004, the Veteran again filed a petition 
to reopen his claim of entitlement to service connection for 
a psychiatric condition.  In March 2005, the RO denied the 
Veteran's petition on the basis that new and material 
evidence had not been submitted.

Under 38 U.S.C.A. § 5108, VA may reopen a previously and 
finally disallowed claim when "new and material" evidence 
is presented or secured with respect to that claim.

38 C.F.R. § 3.156(a) defines "new and material evidence."  
"[N]ew evidence" means evidence not previously submitted to 
agency decision makers, and "material evidence" means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  The new and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  See 
Justus v. Principi, 3 Vet. App. 510 (1992).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  See 38 U.S.C.A. § 1110 (West 2002).  For the 
showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  See 38 C.F.R. § 3.303(b) (2009).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  See 38 
C.F.R. § 3.303(d) (2009).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

As the previous denial of service connection was premised on 
findings that there was no evidence of complaints or 
treatment for mental illness in service and no evidence 
associating the Veteran's military service with a psychiatric 
disability, for evidence to be new and material in this 
matter, (i.e., relating to unestablished facts necessary to 
substantiate the claims, and raising a reasonable possibility 
of substantiating the claims), it would have to tend to show 
that the Veteran has a psychiatric disability that was 
incurred in or aggravated by service or that the Veteran has 
had continuous symptoms of a psychiatric disability since 
service.

Subsequent to the December 2001 rating decision, the RO 
received VA and private treatment records, as well as SSA 
records, dated from the early 1990s to the present.  These 
records indicate that the Veteran has been diagnosed with 
various mood and personality disorders and receives SSA 
disability benefits for an affective disorder.  The records 
also indicate that the Veteran has reported a history of 
chronic paranoid schizophrenia.  Although this evidence is 
"new," having not been previously considered by the RO, it 
is not "material."  The newly received evidence does not 
contain any indication of treatment for a psychiatric 
disability in service, nor was a medical nexus provided 
relating the Veteran's current psychiatric disability to 
service.  Further, the oldest treatment records, dated in the 
early 1990s, do not show continuity of symptomatology, as 
they are dated nearly 20 years after the Veteran's separation 
from service.  There are no further records identified by the 
Veteran as available to bridge the remaining gap to service.

In November 2006, the Veteran's sister submitted a statement 
in furtherance of his claim.  The Veteran's sister asserts 
that the Veteran "has not mentally been the same since he 
came back from service in 1974."  She reports that the 
Veteran became disruptive to his wife and children and that 
he had to move away from them in 1989, 15 years after his 
separation from service.  However, the Veteran's sister 
provides no specific evidence regarding a psychiatric 
disability or symptoms thereof at the time of discharge or 
prior to 1989.  There is no other evidence to bridge the gap 
between the Veteran's separation and the sister's assertions 
regarding the Veteran's behavior in 1989.  As such, although 
the evidence is "new," it is not "material."  The sister's 
statement does not provide a medical nexus between the 
Veteran's military service and a psychiatric disability, nor 
does it provide evidence of a continuity of symptomatology 
from the time of separation from service.  There is simply 
nothing in the newly received evidence to show that the 
Veteran was treated for a psychiatric disability in service 
or that a current psychiatric disability is related to his 
military service.

Accordingly, the Board finds that the evidence received since 
December 2001, while not previously considered, does not 
raise a reasonable possibility of substantiating the claim.  
Therefore, the evidence is not material.  The appeal to 
reopen the Veteran's claim for service connection for a 
psychiatric disability is denied.


ORDER

The application to reopen the claim of entitlement to service 
connection for a psychiatric disability is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


